Dickinson, J.
The plaintiff prosecutes this action to recover compensation for receiving and disbursing, while filling the office of county treasurer, the sum of $30,000, the proceeds of bonds of the county of Anoka, issued by it and negotiated, pursuant to an act of the legislature in 1881 (Sp; Laws, c. 262) authorizing this to be done, for the purpose of constructing a bridge across the Mississippi river. He alleges a special agreement with the 'board of county commissioners, in advance, that he Bhould receive as compensation 2 per cent, of the amounts to be received and disbursed for this purpose. The court below sustained a demurrer to the complaint.
*449The plaintiff concedes that, if the receiving, keeping, and disbursement of these funds was within the scope of the official duty of the county treasurer, he has no right to recover the agreed extra compensation. While there was no statutory provision declaring that these specific funds should be received into the county treasury, and kept and disbursed as county funds are administered in general, we discover no reason to doubt that under the general provisions of the statute, and in accordance with the established system of administering county affairs, it was the official duty of the county treasurer to receive, keep, and pay out this money. That the county treasurer is the proper custodian of all money belonging to the county, unless some special provision is made to the contrary, may be gathered from the very name and nature of the office, and from the general duties prescribed relating to that office. It would be strange indeed if our system of county government had embraced no plan for the safekeeping and proper disbursement of and accounting for all county funds. It is perhaps a sufficient consideration for the determination of this question that the statute creates this office, and makes careful provision respecting the administration of the office in these and other particulars, and that no other officer is invested with authority or charged with the duty of receiving, keeping, disbursing, and accounting for the county funds. While we look upon the whole structure of the statute relating to county treasurers as having been framed ¡in accordance with a manifest intention that they are to be charged with responsibility for and disbursement of all county funds, where no other specific provision is made, this is still more apparent from some of its particular provisions, such as that which declares that “all the funds of any of said counties in this state shall be deposited [by the county treasurer,” as specified.
[ Order affirmed.